                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

MONTRELL DASHONE VENTRY                                                             PLAINTIFF
ADC #141556

v.                                Case No. 5:18-cv-00301-KGB-JTR

CORRECT CARE SOLUTIONS
CORPORATION, et al.                                                             DEFENDANTS

                                             ORDER

       The Court has received a Partial Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 42). Plaintiff Montrell Dashone Ventry filed objections

(Dkt. No. 45). After careful review of the Partial Recommended Disposition and Mr. Ventry’s

objections, as well as a de novo review of the record, the Court declines to adopt the Recommended

Partial Disposition as this Court’s findings (Dkt. No. 42).

       I.      Background

       On May 15, 2019, this Court adopted Judge Ray’s previous Recommended Partial

Disposition over Mr. Ventry’s objections and dismissed without prejudice Mr. Ventry’s claims

against defendants Rory Griffin and Correct Care (Dkt. No. 33). On May 22, 2019, Judge Ray

entered an Order which, inter alia, directed Mr. Ventry to file, within 30 days of the date of the

Order, a response to remaining defendants Director Wendy Kelley and Warden William

Straughn’s motion to dismiss (Dkt. No. 34, at 3). Judge Ray directed Mr. Ventry to “provide a

clear statement as to whether he is suing [d]efendants in their official capacity, in their

individual/personal capacity, or in both capacities.” (Id.) (emphasis in original). Because Judge

Ray’s Order was entered on May 22, 2019, the original deadline for Mr. Ventry’s response was

June 21, 2019. Mr. Ventry requested, and Judge Ray granted, an extension of time to file a

response (Dkt. Nos. 39, 41). Mr. Ventry then had until July 15, 2019, to file his response (Dkt.
No. 41). Mr. Ventry did not file a response by July 15, 2019, and on July 19, 2019, Judge Ray

submitted a Partial Recommended Disposition recommending that Director Kelley and Warden

Straughn’s motion to dismiss be granted and that Mr. Ventry’s claims against them be dismissed

without prejudice (Dkt. No. 42).

       On July 22, 2019, Mr. Ventry filed a motion to amend complaint to state that, while he

brought suit in his original complaint against Director Kelley and Warden Straughn in their official

capacities, he now brings this action against Director Kelley and Warden Straughn in their personal

capacities as well (Dkt. No. 44). Attached to the motion to amend complaint is the amended

complaint (Dkt. No. 44-1). On August 2, 2019, Mr. Ventry filed objections to Judge Ray’s Partial

Recommended Disposition (Dkt. No. 45).

       II.     Objections And Amended Complaint

       Mr. Ventry objects to Judge Ray’s Partial Recommended Disposition on the ground that

he did amend his complaint to state clearly that he brings this action against defendants Director

Kelley and Warden Straughn in their personal capacities as well as in their official capacities (Dkt.

No. 45, at 2). Mr. Ventry argues that his amended complaint eliminates the basis of Director

Kelley and Warden Straughn’s motion to dismiss (Id., at 3). He argues that he mailed the amended

complaint to the United States District Court and to Director Kelley and Warden Straughn within

the time given to him to respond (Id.).

       The Court notes that, although Mr. Ventry’s motion to amend complaint and amended

complaint were not filed with the Court until July 22, 2019, Mr. Ventry’s amended complaint

reflects that a copy of it was mailed on July 15, 2019, which was his deadline to respond to Judge

Ray’s directive to clarify in what capacity he was suing Director Kelley and Warden Straughn

(Dkt. No. 44-1, at 3). The Court also notes that Judge Ray previously determined in an Order that,



                                                 2
for screening purposes only, Mr. Ventry had pled viable 42 U.S.C. § 1983 inadequate medical care

claims against Director Kelley and Warden Straughn (Dkt. No. 11, at 4). This Court adopted in

its entirety as its findings Judge Ray’s Order (Dkt. No. 33). For these reasons, and because of the

mandate of Federal Rule of Civil Procedure 15 that the Court “should freely give leave when

justice so requires,” the Court grants Mr. Ventry’s motion to amend complaint (Dkt. No. 44) and

directs Mr. Ventry to file the amended complaint within 14 days from the entry of this Order. See

Ailshire v. Darnell, 508 F.2d 526, 528 (8th Cir. 1974) (directing the district court to afford pro se

plaintiff an opportunity to amend his pleading in the light of Rule 15’s mandate that leave to amend

shall be freely given, the liberal construction ordinarily afforded pro se civil rights complaints, and

the fact that the plaintiff’s reasoning was “not totally without legal support”); see also United

States v. Harrison, 469 F.3d 1216, 1217 (8th Cir. 2006) (“Under the prison mailbox rule, a pro se

pleading is deemed filed upon deposit in the prison mail system prior to the expiration of the filing

deadline.”); Sulik v. Taney Cty., 316 F.3d 813, 814-15 (8th Cir. 2003), overruled on other grounds,

393 F.3d 765 (8th Cir. 2005) (determining that the prison mailbox rule provides that, if an inmate

confined in an institution files a complaint, the complaint is timely if it is deposited in the

institution’s internal mail system on or before the last day for filing).

       III.    Conclusion

       For these reasons, the Court declines to adopt the Recommended Partial Disposition as this

Court’s findings (Dkt. No. 42). The Court grants Mr. Ventry’s motion to amend complaint (Dkt.

No. 44). The Court directs Mr. Ventry to file the amended complaint within 14 days from the

entry of this Order. Accordingly, Mr. Ventry’s claims against Director Kelley and Warden

Straughn remain pending.




                                                   3
It is so ordered this 26th day of August, 2019.

                                              ______________________________
                                              Kristine G. Baker
                                              United States District Judge




                                         4
